As filed with the Securities and Exchange Commission onJanuary 31, 2012 Registration No. 333-178736 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM F-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FOR AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS BG GROUP PLC (Exact name of issuer of deposited securities as specified in its charter) Not Applicable (Translation of issuer’s name into English) England and Wales (Jurisdiction of incorporation or organization of issuer) Deutsche Bank Trust Company Americas (Exact name of depositary as specified in its charter) 60 Wall Street New York, New York 10005 United States (212) 250-9100 (Address, including zip code, and telephone number, including area code, of depositary’s principal executive offices) Jason Klein BG US Services, LLC BG Group Place 811 Main Street, Suite 3400 Houston, Texas 77002 United States Tel: (713) 599 4000 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: William A. Plapinger Sullivan & Cromwell LLP 1 New Fetter Lane London EC4A 1AN United Kingdom Tel: (44) 20 7959-8525 Francis Fitzherbert-Brockholes, Esq. White & Case LLP 5 Old Broad Street London EC2N 1DW United Kingdom Tel: (44) 20 7532-1400 It is proposed that this filing become effective under Rule 466: oimmediately upon filing. oon (Date) at (Time). If a separate registration statement has been filed to register the deposited shares, check the following box :x CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit Proposed maximum aggregate offering price Amount of registration fee American Depositary Shares, each representing the right to receive oneordinary share of BG Group plc N/A N/A N/A N/A This registration statement may be executed in any number of counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. PART I INFORMATION REQUIRED IN PROSPECTUS The prospectus consists of the proposed form of American Depositary Receipt (“Receipt”) included as Exhibits A and B to the form of Deposit Agreement filed as Exhibit (a) to this registration statement and is incorporated herein by reference. Item 1.DESCRIPTION OF SECURITIES TO BE REGISTERED Required Information Location in Form of Receipt Filed Herewith as Prospectus 1.
